          Case 3:19-cv-01341-BR        Document 1      Filed 08/23/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CHRISTOPHER L. CARDANI
Christopher.Cardani@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America


                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,                                             Case No: 3:19-CV-01341-BR

         v.
                                                                COMPLAINT IN REM FOR
 $10,198.00 IN UNITED STATES                                    FORFEITURE
 CURRENCY, in rem,

         Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Christopher Cardani, Assistant United States Attorney, for its Complaint

in rem for forfeiture, alleges:

                                                I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 21

U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                           Page 1
           Case 3:19-cv-01341-BR         Document 1        Filed 08/23/19     Page 2 of 3




                                                  II.

         Defendant, in rem, $10,198.00 in United States currency, was seized in the District of

Oregon, and is now and during the pendency of this action will be within the jurisdiction of this

Court.

                                                  III.

         Defendant, in rem, $10,198.00 in United States currency, represents proceeds traceable to

an exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 801, et. seq., and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the Declaration of

Special Agent Ryan E. Parton, Federal Bureau of Investigation, marked as Exhibit A, attached and

fully incorporated herein by this reference.

         WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendant, in rem, $10,198.00 in United States currency; that due notice be given

to all interested persons to appear and show cause why forfeiture of this Defendant, in rem, should

not be decreed; that due proceedings be had thereon; that this Defendant be forfeited to the United

States; that the Plaintiff United States of America be awarded its costs and disbursements incurred

in this action.

         Dated this 23rd day of August, 2019.

                                                Respectfully submitted,

                                                BILLY J. WILLIAMS
                                                United States Attorney

                                                /s/ Christopher Cardani
                                                CHRISTOPHER L. CARDANI
                                                Assistant United States Attorney

Complaint in rem for Forfeiture                                                                Page 2
          Case 3:19-cv-01341-BR        Document 1      Filed 08/23/19     Page 3 of 3




                                            VERIFICATION


       I, RYAN E. PARTON declare, under penalty of perjury, pursuant to the provisions of 28

U.S.C. Section 1746, that I am a Special Agent with the Federal Bureau of Investigation and that

the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     /s/ Ryan E. Parton___________
                                     RYAN E. PARTON
                                     Special Agent
                                     Federal Bureau of Investigation




Complaint in rem for Forfeiture                                                           Page 3
        Case 3:19-cv-01341-BR           Document 1-1       Filed 08/23/19      Page 1 of 12




                           DECLARATION OF RYAN E. PARTON

       I, Ryan E. Parton, do hereby declare:

                             PURPOSE OF THIS DECLARATION

       1.    This declaration is submitted in support of a complaint for forfeiture. The information

contained in this declaration is based on an investigation conducted by Federal Bureau of

Investigation Special Agent Ryan E. Parton, which will show that $10,198.00 in U.S. currency

seized from Tyrell Walton at the Portland International Airport is subject to forfeiture pursuant to

21 U.S.C § 881(a)(6), as moneys furnished or intended to be furnished by any person in exchange

for a controlled substance, proceeds traceable to such an exchange, or moneys used or intended to

be used to facilitate violations of 21 U.S.C. § 801, et. seq. Information contained in this declaration

is based upon my personal observations, training, and experience, and that of other law

enforcement officers. This declaration does not contain each and every fact that I know about this

investigation, only those necessary to establish probable cause to believe the seized currency is

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                          AGENT BACKGROUND AND TRAINING

       2.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since July 2012. As a Special Agent with the FBI, my duties and responsibilities

have included conducting criminal investigations for possible violations of federal law,

particularly those found in Title 21 and Title 18 of the United States Code. I am currently assigned

to the Portland Regional Organized Crime and Drug Task Force (PDX-TF). PDX-TF is a

coordinated effort by local and federal law enforcement officials to reduce illegal drug trafficking

and related crimes in the Portland metropolitan area, specifically those areas directly related to air

transportation.

Declaration of Ryan E. Parton                                                EXHIBIT A PAGE 1
        Case 3:19-cv-01341-BR           Document 1-1       Filed 08/23/19      Page 2 of 12




       3.      Between July of 2012 and December of 2012, I received extensive training at the

FBI Academy, Quantico, Virginia, which included topics related to the methods of unlawful drug

trafficking; the identification of controlled substances; surveillance; undercover operations; the

use of wiretaps; confidential source management; the means by which drug traffickers derive,

launder, and conceal their profits; the use of assets to facilitate unlawful drug trafficking activity;

the laws permitting forfeiture to the United States of assets purchased with drug proceeds or assets

used or intended to be used to facilitate drug trafficking offenses; and money laundering

investigations. I have become familiar with the types and amounts of profits made by dealers and

distributors of controlled substances, and the methods, language, and terms which are used to

disguise the source and nature of the profits from their illegal drug trafficking. I have received

additional formal training from the Oregon Narcotics Enforcement Association (ONEA), the

International Narcotics Investigations Association (INIA), and the El Paso Intelligence Center’s

JETWAY Interdiction Training program, which all focused on drug and bulk cash smuggling

occurring within mass transportation systems.

       4.      Prior to being employed with the FBI, I was employed by the City of Cheyenne,

Wyoming as a Police Officer for approximately seven years. During that time, I obtained a

Professional Peace Officer certification through the Wyoming Police Officer’s Standards Board.

To obtain this certification I was required to complete over 1000 hours of law enforcement training.

This training included, but was not limited to, legal process, narcotics investigations, narcotics

identification, narcotics interdiction techniques, and interview and interrogation techniques.

        5.    I have participated in numerous narcotics investigations and search warrants seeking

evidence of violations of Title 21 and Title 18 of the United States Code and violations of Chapter

475 (Controlled Substances) of the Oregon Revised Statutes (ORS). These warrants covered the

Declaration of Ryan E. Parton                                                EXHIBIT A PAGE 2
        Case 3:19-cv-01341-BR          Document 1-1       Filed 08/23/19      Page 3 of 12




search of locations to include: electronic communication devices; residences of drug traffickers

and their co-conspirators/associates; drug manufacturing operations; and stash houses used as

storage and distribution points for controlled substances and/or drug trafficking proceeds.

      BACKGROUND ON NARCOTICS PROCEEDS TRANSPORTED THROUGH
                            AIRPORTS

       6.      I know from my training and experience that drug traffickers transporting narcotics

proceeds will frequently use airports to transport proceeds to a source city in order to purchase

controlled substances, including marijuana, cocaine, heroin and methamphetamine. I know from

my training and experience that subjects trafficking narcotics proceeds often use airports to

transport proceeds because of the speed of travel, the ability to maintain custody of the proceeds,

and the low detection rate by law enforcement. I know from training and discussions with other

law enforcement officers that these controlled substances and proceeds of the illegal sale of

controlled substances are often found during airport interdictions.

       7.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a marijuana source state to

destination locations across the United States.       Current Oregon state laws permitting the

recreational and medical growth, purchase, and possession of marijuana provide individuals with

significant quantities of marijuana, which can be illegally shipped or transported to other states

where marijuana is illegal and less available in order to derive substantially increased profits.

       8.      Based on my experience, training and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators exist when drug

traffickers book airline travel for the purpose of purchasing narcotics. These travel indicators are

inconsistent with normal travel and would only be justified under extraordinary circumstances.


Declaration of Ryan E. Parton                                               EXHIBIT A PAGE 3
        Case 3:19-cv-01341-BR          Document 1-1       Filed 08/23/19      Page 4 of 12




       9.      I know from my training and experience that drug traffickers will often book their

airline travel the same day or several days before their travel. This is often done because the

availability of narcotics and narcotics proceeds changes on short notice. Drug traffickers have

narrow windows to conduct drug transactions when a source of supply obtains narcotics.

Otherwise the source will find another buyer.

       10.     I know from my training and experience that drug traffickers will book one-way

travel or have short turn around flights. This is commonly done because drug traffickers are

delivering narcotics proceeds to their source of supply (and do not require a lot of time at their

destination) or the drug trafficker is planning on transporting the purchased narcotics by car/train

back to their originating city.

       11.     I know from my training and experience that drug traffickers will transport their

narcotics proceeds in carry-on bags or concealed within natural voids inside checked luggage.

Drug traffickers know that law enforcement passenger and luggage screening is most thoroughly

done when passengers are entering the airport terminal and that there is less stringent screening of

checked luggage. Therefore, in my experience, the larger seizures of narcotics proceeds found in

airports are typically concealed within checked baggage. Drug traffickers believe that their greatest

threat for detection of narcotics proceeds within checked bags is from x-ray screening. For that

reason, drug traffickers will often wrap currency in mylar to prevent detection by x-ray machines.

       12.     I know from my training and experience that, when contacted by law enforcement,

drug traffickers carrying narcotics proceeds will be deceptive about the amount of currency they

are carrying. Drug traffickers usually underestimate or are evasive about the quantity of the

currency they are carrying because they are aware law enforcement can seize narcotics proceeds.

Drug traffickers usually believe that if they are in possession of a lesser amount of currency that it

Declaration of Ryan E. Parton                                                EXHIBIT A PAGE 4
         Case 3:19-cv-01341-BR         Document 1-1       Filed 08/23/19       Page 5 of 12




is less likely to be seized by law enforcement. It is common for drug traffickers carrying narcotics

proceeds to change their statements regarding the amount of currency that they are carrying several

times.

                               SUMMARY OF INVESTIGATION

         13.    On July 6, 2018, Task Force Officers (hereinafter “TFO”) and Agents of the PDX-

TF were conducting standard interdiction operations at Portland International Airport. This

specific interdiction operation focused on passengers who arrived on American Airlines flight

1316, which originated in Dallas, Texas and arrived in Portland, Oregon at approximately 10:50

a.m.

         14.    During this operation, PDX-TF TFOs Timothy Osorio and Lance Hemsworth were

dressed in civilian clothing. Multnomah County Sheriff’s Office K9 Deputy Bobby O’Donnell

was also wearing civilian clothing but openly displayed his department issued “Deputy Sheriff”

markings and badge.       Deputy O’Donnell’s police K9 “Spencer” also wore a vest which

prominently displayed “Sheriff’s K9.”

         15.      At approximately 9:40 a.m. Deputy O’Donnell began contacting passengers

deplaning within the C concourse from multiple flights and asked for consent to allow K9 Spencer

to “sniff” the luggage carried by the passengers. Prior to contacting a passenger later identified as

Tyrell Walton, K9 Spencer sniffed approximately 40 bags with two alerts. The alerts were

determined to be a recreational marijuana user and an individual who had marijuana vape

cartridges contained within their luggage. At approximately 10:50 a.m. Deputy O’Donnell began

working American Airlines flight 1316.

         16. Deputy O’Donnell’s official police report states the following:



Declaration of Ryan E. Parton                                               EXHIBIT A PAGE 5
        Case 3:19-cv-01341-BR         Document 1-1      Filed 08/23/19     Page 6 of 12




       At approximately 1050 hours Sgt. Lance Hemsworth, Det. Osorio and I were walking to
       gate C17 to work an arriving flight. While walking to the gate I noticed that the flight
       had already landed and passengers were beginning to exit. As I walked towards the front
       of the Jetway, I asked the first de-boarding passenger if K9 Spencer could sniff his bag.
       He replied, "Sure". I could see from the change in his breathing pattern that he had
       picked up the odor of drugs. I heard him "suck and purge" and then sit down quickly, like
       he was shocked with electricity. I have seen this change in behavior and that final
       response to the odor of drugs thousands of times in both training, "real life" deployments,
       and certifications where the presence of drug odor was confirmed.

       I paid K9 Spencer with his reward and thanked the passenger. The passenger then
       continued towards baggage claim. I notified Sgt. Hemsworth and Det. Osorio of the K9
       alert. They subsequently made contact with him near the McDonalds.

       I continued to run the flight. K9 Spencer sniffed approximately 40 additional bags with
       no alerts.


       17.     TFO Osorio and Hemsworth contacted the person in physical control of the bag K9

Spencer alerted to. The investigators identified themselves as law enforcement and informed the

passenger that investigators contacted him based on the K9 alert on his carry-on luggage. The

passenger was identified as Tyrell Walton (hereinafter “Walton”).

       18.     A non-custodial interview of Walton was conducted by TFOs Osorio and

Hemsworth. During the interview, Walton informed TFO Osorio that he was carrying

approximately $10,000 USD and it was contained within his carry-on luggage. Walton consented

to the search of his luggage. As indicated by Walton, TFO Hemsworth located a large amount of

US currency contained within two separate envelopes in Walton’s carry-on luggage. The amount

found within Walton’s luggage was $10,198 USD.

       19.     During the interview, Walton was asked about his trip. Walton stated his flight

originated in Miami, Florida, and had a lay-over in Dallas, Texas prior to arriving at PDX. Walton

stated that he paid approximately $300 for a one-way trip airfare. Walton purchased his ticket

approximately two days prior. Walton stated he currently resided in the Kent, Washington area.

Declaration of Ryan E. Parton                                             EXHIBIT A PAGE 6
        Case 3:19-cv-01341-BR         Document 1-1       Filed 08/23/19     Page 7 of 12




When asked about the nature of his visit to Miami, Walton stated he was visiting a girlfriend named

“Marina Mitchell” and conducting “business”.

       20.     TFO Osorio inquired about the source of the money carried within Walton’s

luggage. TFO Osorio’s official police report documented the following:

       I asked Mr. Walton if the currency he was traveling belonged to him. He initially told me
       that he was traveling with $10,000, and that $5,000 belonged to his girlfriend, and the
       remaining $5,000 was his. I asked Mr. Walton why he was traveling with his girlfriend's
       money. He stated it was currency that belonged to both of them. Mr. Walton then stated
       that $7,000 of the currency he was traveling with actually belonged to his girlfriend, and
       that $3,000 was his. Mr. Walton told me that he had traveled with $3,000 to Florida, and
       that his girlfriend had given him the $7,000 the day prior to his travel to PDX. Mr.
       Walton told me that his girlfriend had retrieved the $7,000 from an ATM. I found this
       suspicious since it appeared to be an amount that exceeded the daily ATM withdraw
       amount.

TFO Osorio’s report later documented Walton claimed to be using the money to purchase a
Chevy Camaro. TFO Osorio’s official police report documented the following:

       I asked Mr. Walton what was the reason to travel with the currency he had in his
       possession. He told me that he was planning on purchasing a vehicle. I asked him what
       type of vehicle. He stated it was a Chevy Camaro. I asked him if he was purchasing the
       vehicle from a dealership or private party. He told me that it was a private party sale. I
       asked him for the name of the seller. Mr. Walton was not able to provide that information
       to me.


       21.     TFO Osorio inquired about Walton’s employment. Walton stated he owned his

own car dealership called "Royal Sav'vy Inc" and made approximately $45,000 USD in 2017 and

$20,000 USD in 2018. Walton further revealed there was no physical location for the dealership

other than operating out of his Kent, Washington home. I have conducted Google searches for the

business “Royal Sav'vy Inc” and found no results. TFO Osorio asked Walton if he banked at a

financial institution. Walton stated he banked at Bank of America and Boeing Credit Union. When

asked by TFO Osorio, Walton was unable to access any banking applications on his phone to

validate the origin of the carried US currency.

Declaration of Ryan E. Parton                                             EXHIBIT A PAGE 7
        Case 3:19-cv-01341-BR          Document 1-1        Filed 08/23/19      Page 8 of 12




       22.     During the contact, Walton was found to have two separate cell phones in his

possession. Walton was asked if he had any communications on his cell phone that would verify

or validate his story, the nature of his visit, or the source of the currency. Walton stated he did

not. While conversing with TFO Osorio, Walton began manipulating one of his cell phones.

TFO Osorio instructed Walton not to delete any items, such as text messages or pictures, from

his cell phone as the phone could possibly contain evidence of money laundering, exporting

marijuana, and/or the sale of contraband. Walton stated he was not deleting anything on his

phone. TFO Osorio was informed by TFO Hemsworth that he had observed Walton delete

several text messages on one of his cell phones after being asked not to do so. TFO Hemsworth

then retrieved the cell phone from Walton's hand since it appeared that Walton was intentionally

deleting messages on his cell phone. TFO Osorio asked for consent to view Walton’s current

texts and pictures on his cell phone. Walton unlocked the phones and allowed TFO Osorio to

view the requested information.

       23.     TFO Osorio’s police report documented the following observations. The photos

captured from Walton’s phone are also included below:

       I did not locate any text messages discussing the sale of a vehicle on the phone. I then
       asked Mr. Walton if I could view his recent text messages on his personal phone. Mr.
       Walton told me that I would not locate anything illegal on his cell phone, and allowed me
       to view his recent text messages. This was witnessed by Sgt. Hemsworth. I located a text
       conversation between Mr. Walton and "Dave". I located several text conversations that
       discussed the sale of marijuana and pictures of marijuana buds in what appeared to be in
       gallon size zip lock bags. Among the text conversations between Mr. Walton and Dave
       stating "Got that for you" "ok, what are we doing" "Half 10.50" "Yo I need that for 1k.
       That's not enough for me is not worth my time. Yo I'm, paying toll parking gas". The text
       conversation was preceded by a picture of marijuana buds. I also located a text
       conversation between Mr. Walton and "Able MIA" stating "lemme get a 8igh from u"
       "ok" "I cant go to the building thou lets meet downstairs" "ok just let me know, wyd
       tonight" "Was thinking of wynwood" "you" "imma fuck with u but I need about 1.5 tho"
       "yea thats cool".


Declaration of Ryan E. Parton                                                EXHIBIT A PAGE 8
       Case 3:19-cv-01341-BR    Document 1-1   Filed 08/23/19   Page 9 of 12




Declaration of Ryan E. Parton                                   EXHIBIT A PAGE 9
       Case 3:19-cv-01341-BR         Document 1-1       Filed 08/23/19     Page 10 of 12




       24.     It should be noted that the pictures referenced above contained time stamps which

indicated the conversation occurred between April 25, 2018 and June 2, 2018, which is

approximately 34 days prior to the interdiction of Walton. In addition, based on my training and

experience, I believe that the pictures and conversations relate to the purchase and sale of

marijuana.

       25.     At approximately 11:00 a.m. on July 6, 2018, Deputy O’Donnell was asked to “run”

(to conduct a K9 sniff solely on the seized cash in an effort to determine the presence of narcotic

odor) the cash that was found in Walton’s carry-on luggage. Prior to running K9 Spencer on the

target bags, Deputy O’Donnell set up a “line” of bags in similar size and appearance. The bags

were placed on the ground outside of gate C17. Deputy O’Donnell used K9 Spencer to “proof” the

bags, the area and a bag containing uncirculated shredded U.S. Currency which was not associated

to Walton. K9 Spencer had no change of behavior during that deployment.


Declaration of Ryan E. Parton                                            EXHIBIT A PAGE 10
       Case 3:19-cv-01341-BR          Document 1-1       Filed 08/23/19     Page 11 of 12




       26.     With no alerts to the blank bags, uncirculated shredded U.S. Currency, or the areas

where the deployment occurred, TFO Hemsworth set a “line” in the same areas. TFO Hemsworth

placed the target bag, which contained Walton’s currency and the uncirculated shredded U.S.

Currency which was not associated to Walton, in random spots in the “line” that would be

unknown to both Deputy O’Donnell and K9 Spencer. Deputy O’Donnell ran the “line-up blind,”

meaning that he did not know the location of the subject U.S. currency. TFO Hemsworth also

stood out of Deputy O’Donnell’s field of view to avoid “cuing” him or K9 Spencer.

       27.     At approximately 1:40 p.m., Deputy O’Donnell deployed K9 Spencer on the line

up. Deputy O’Donnell recorded the results in his official police report as follows:

       With no alerts to the blank boxes, clean shredded U.S. Currency or the area, I had Sgt.
       Hemsworth set me a "line-up" in the same areas. I instructed him to put the target box
       containing the suspected drug contaminated U.S. Currency in a random spot in the "line-
       up" that would be unknown to both me and K9 Spencer. I would be running the "line-up
       blind". I also asked him to stay out of my field of view to avoid him "cuing me" or my K9.

       At approximately 1340 hours I deployed K9 Spencer on that line up. The line up now
       contained the suspected drug contaminated U.S. Currency ($10,198.00) that was found in
       Mr. Walton's carry-on. As K9 Spencer approached box #6, I saw him have a change of
       behavior. His tail began to wag rapidly and his breathing became more focused and
       intense. I've only seen this behavior from him during certifications, training and field
       deployments where the presence of drug odor was confirmed. I heard him "suck and
       purge" and then sit down quickly.

       I "paid" K9 Spencer with his jute toy. I told Sgt. Hemsworth of the alert to box #6. I was
       told that box was the target box. It should be noted that the box containing the shredded
       U.S. Currency was in position #3.

       28.     Based on the totality of the circumstances, the information learned from

interviewing Walton, the information observed within Walton’s cell phone, and the dog alert, the

currency was administratively seized by law enforcement as proceeds from illegal activity and/or

was used or intended to be used to facility illegal activity. Mr. Walton was issued a receipt for the

seizure of the $10,198.

Declaration of Ryan E. Parton                                              EXHIBIT A PAGE 11
        Case 3:19-cv-01341-BR         Document 1-1        Filed 08/23/19       Page 12 of 12




       29.      A criminal history check on Walton was later conducted. In September 1998 Tyrell

Walton was convicted in the United States District Court for the District of Alaska of Conspiracy

in Relation to Cocaine Distribution (Count One), and Possession of Cocaine with Intent to

Distribute (Counts Two and Three). He was sentenced to serve 188 months in federal prison.

Records indicate that this sentence was later reduced in 2008 to 151 months based on retroactive

application of crack cocaine sentencing guidelines. In addition, records I have reviewed indicate

that in May 2019 Tyrell Klavon Walton was convicted of: Possession of Cannabis (More than 20

grams); Controlled Substance Possession; and Possession with Intent to Use Drug Paraphernalia,

in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. He

received a sentence of probation.

                                       CONCLUSION

       30.      Based on the foregoing information, I have probable cause to believe, and do

believe, that the $10,198 in U.S. currency seized from Tyrell Walton is subject to forfeiture

pursuant to 21 U.S.C. §881(a)(6), as moneys furnished or intended to be furnished by any person

in exchange for a controlled substance, proceeds traceable to such an exchange, or moneys used

or intended to be used to facilitate violations of 21 U.S.C § 801, et. seq.

       I declare under penalty of perjury that the foregoing is true and correct pursuant to 28

U.S.C. §1746.

       Executed this 22nd day of August 2019.



       /s/ Ryan E. Parton _________
       RYAN E. PARTON
       Special Agent
       Federal Bureau of Investigation


Declaration of Ryan E. Parton                                                 EXHIBIT A PAGE 12
                                 Case 3:19-cv-01341-BR                                   Document 1-2                   Filed 08/23/19                    Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $10,198 in United States currency, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Christopher L. Cardani - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(6) / 21:801 et. seq.,
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds traceable to an ex. of a contr.sub/proceeds used or intended to be used to facilitate narc. traff.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION      DEMAND $                  CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                            JURY DEMAND:         u Yes     ✔
                                                                                                                      u No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                 DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 8/23/2019                                                               /s/ Christopher L. Cardani
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
